Citation Nr: 1610816	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a gastrointestinal disorder, to include anismus.


REPRESENTATION

Veteran represented by:	Jon Brown, Claims Agent


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran had active service from July 2001 to February 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.  The appeal is currently being administered by the RO in Baltimore, Maryland where the Veteran now resides.  A notice of disagreement (NOD) was timely filed by the Veteran in October 2008, a statement of the case (SOC) was issued in February 2011, and the appeal was perfected with the filing of the Veteran's substantive appeal (VA Form 9 in April 2011.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a gastrointestinal disorder, to include anismus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A low back disorder is not demonstrated by the evidence of record.


CONCLUSION OF LAW

Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 



I. Duties to Notify and Assist


Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Correspondence from the RO dated July 2007 and January 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in May 2008, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, and a thorough examination of the Veteran, and an opinion which was supported by sufficient rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.



II. Service Connection


The Veteran seeks entitlement to service connection for a low back disorder.  He asserts he began experiencing low back pain during service and continues to experience chronic lower back pain.  See October 2008 NOD ("my chronic lower back disability started in 2003, wearing 239 pounds of military gear or more.")

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  The term "active military service" includes active duty or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which a disability resulted from an injury incurred during that INACDUTRA.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253   (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The most fundamental requirement for any claim for service connection is that the Veteran must first establish that he/she has the disability claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374   (2002).


Facts 

Service treatment records were reviewed and reflect a long history of back pain complaints during service.  The Veteran's June 2001 entrance examination did not note any spinal abnormalities.  In November 2004, the Veteran sought treatment for "back pain," reporting that the pain began in June 2003 "after a long period of uncomfortable position."  The Veteran reported that the pain radiated from his "hips to my toes," and no diagnosis was provided but full range of motion was noted.  The Veteran was seen in February 2005 for complaints of radiating lower back pain.  Upon examination the physician noted that the Veteran had "a lot of motion" and seemed to be in a little pain when walking.  The Veteran was prescribed medication for the pain, exercise and placed on a limited work profile.  In April 2005, the Veteran was seen for "back spasms," reporting that the problem existed for two years at irregular intervals.  The Veteran reported tingling and numbness in his left leg, and reducing the pain by "getting on all fours."  The Veteran was prescribed muscle relaxers for the spasms.  In February 2006, the Veteran was seen regarding his "long history of chronic back pain" with numbness and tingling radiating to both legs.  The physician noted the Veteran's "multiple trauma to back during combat," but that there is no specific precipitating incident.   The Veteran was diagnosed with paresthesia and referred to a neurologist, as well as for an MRI.  In February 2006, the Veteran's spine was x-rayed, revealing "no lumbosacral spine" as the vertebral bodies were normal and there were no fractures or destructive bony lesions.  In March 2006 an MRI of the lumbar spine was taken, revealing a "normal MRI lumbar spine."  The Veteran was seen in April 2006 for "ache and sharp pain" with radiation from his back to his lower extremities.  The negative MRI was noted and the Veteran was assessed with "perianal groin pain/numbness...chronic prostatitis...insomnia" and placed on a limited profile.  In May 2006 an electrodiagnostic exam was conducted and revealed "normal nerve conduction study of the left leg."  The Veteran was next seen for lower back pain in July 2006 and attended a single session of physical therapy where he was diagnosed with "lower back pain."  The Veteran sought treatment in September 2006 for his lower back and was prescribed a muscle relaxer.  In October 2006, the Veteran underwent a Medical Evaluation Board (MEB) for his "chronic low back pain, or lumbago" and for chronic prostatitis.  The MEB reflects that the Veteran's MRI and x-ray were normal and that his military duties are limited by the pain, placing him on a permanent P3 profile for the conditions.  The diagnosis noted was chronic lumbosacral pain and the Veteran was determined to have failed medical retention standards.  

The Veteran has indicated that he continued to have problems with his lower back after service.  See October 2008 NOD.  However, while post-service treatment records note a history of chronic lower back pain, VAMC and private records are silent as to any diagnoses of a lower back disorder.  See April 2012 Kaiser Permanente Office Visit ("Chronic Low Back Pain").  Post-service medical treatment records reflect that in December 2007 the Veteran was treated for "back pain" at two private facilities and prescribed muscle relaxers and pain medication.  See December 2007 Desert Valley Hospital ("Soma...is a muscle relaxant medicine ...Ibuprofen...Vicodin...narcotic pain medicine"); see also December 2007 St. Mary Medical Center ("Vicodin, Soma, Ibuprofen, Oxycodone").  

The Veteran was afforded a VA examination in May 2008.  The Veteran reported that his lower back issues were "insidious in onset," caused by riding in tanks, carrying heavy packs, and long duty hours.  He reported occasional mid-back swelling, difficulty sleeping, and pain with any activity that takes a long period of time.  The Veteran denied any radiating pain and incontinence, but reported incapacitating flare-ups.  Upon physical evaluation the examiner observed that the Veteran ambulated normal without antalgia and a gait without steppage.  The lumbar spine posterior elements were found to be normal without stepoffs of masses and the paraspinal musculature was found to be symmetrical without evidence of spasm and there was no deformity or mass present in the lumbar spine or over the iliac crest.  Range of motion was found to not be limited by pain, weakness, incoordination, or repetitive use.  Strength and sensation testing was found to be full and intact symmetrical bilaterally.  X-rays were taken and reviewed and revealed that the thoracic spine is normal in alignment on the AP and sagittal planes and the posterior elements are intact and symmetrical with no loss of disk height or evidence of fracture or abnormal kyphosis.  The lumbar spine also revealed normal lordosis with maintained disc height.  No spondylolisthesis or facet arthrosis was found.  The examiner opined that "these are normal lumbar and normal thoracic x-rays."  The examiner concluded that the Veteran has mechanical low back pain "without any evidence of degenerative changes on x-ray or with examination."  

Shortly after his VA examination, in July 2008 the Veteran underwent a "routine lumbar spine MRI" for indications of "radiculopathy, pain, paresthesia, fecal and urinary incontinence.".  See July 2008 VAMC Atlanta MRI.  At level T11-12 and T12-L1 there was "mild disk height loss" noted, and there were "no abnormal signal" and no fractures.  No "significant disk herniation" was identified for T12-L1, L1-2 and L2-3, and while there was "mild, subligamentous posterior disk bulge" there was no "significant central canal stenosis."  There was "mild circumferential, subligamentous broad based disk bulge" and "mild narrowing of the lateral recesses" of level L3-4, but "no significant neuroforaminal narrowing."  For levels L4-L5 and L5-S1 there was minimal and mild circumferential, subligamentous disk bulge flattening identified but "no significant central canal stenosis or neuroforaminal narrowing."  Id.  

In February 2009, the Veteran solicited a "letter to return to active duty" from the VAMC.  See February 2009 Primary Care Note.  The Veteran reported that he needed "a physical to re-enter the military" and along with this request he "denie[d] current back pain."  The Veteran was examined and the addendum opinion noted that he denied "current back pain" and that his May 2008 x-rays were "normal."  The examiner opined that the Veteran "is able to reenlist into the military without any physical restraints that would limit his ability to perform a full and active tour of duty.  Mr. [] is fully fit for duty."  


Analysis

The Board finds the above evidence fails to demonstrate the first element of service connection, that of a current disability of a low back disorder.  While the Veteran's STRs include complaints of and treatment for lower back pain in subsequent physical examinations, including the x-ray, MRI, and electrodiagnostic test in 2006, and the Veteran's October 2006 MEB, all noted normal findings concerning the Veteran's lower back.  Most importantly, no current diagnosis of a lower back disability has been shown in the Veteran's post-service treatment records, to include the May 2008 VA examination.  In this regard, the Board acknowledges the Veteran's ongoing complaints of lower back pain.  However, pain is not a compensable disability absent an underlying pathology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

In this case, the criteria under Jandreau have not been met.  Consideration has of course been given to the Veteran's personal assertion that he has a disability of the lower back.  He is again more than competent to endorse symptoms such as pain.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing a disability of the lower back (e.g., arthritis, bursitis, or tendonitis) falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  In fact, the Veteran specifically stated in February 2009 that he no longer had any current back pain, and following a review of the Veteran's normal x-rays and an examination, that the Veteran was capable of re-enlisting "without any physical restraints."  Moreover, the May 2008 VA examiner identified that while the Veteran did have back pain, there wasn't "any evidence of degenerative changes on x-ray or with examination."  The statements of the May 2008 VA examiner and February 2009 VAMC medical professional, both medical professionals, are given more weight than those of the Veteran, a lay person.  Based on this evidentiary posture, service connection cannot be awarded. 

In sum, the record does not show the Veteran has had a diagnosed lower back disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321. As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.



ORDER


Entitlement to service connection for a low back disorder is denied.



REMAND


In a March 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include anismus.  In March 2015, the RO received a statement from the Veteran indicating his disagreement with the decision.  See March 2015 NOD ("Anismus, gastrointestinal sign or symptoms. Was prostatitis - mis diagnosis").  To date, an SOC has not been issued by the RO in response to the timely NOD.  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, an SOC must be issued on this claim.


Accordingly, the case is REMANDED for the following action:
 
The RO should issue an SOC with respect to the issue of entitlement to a gastrointestinal disorder, to include anismus.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. 
 
The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


